Citation Nr: 0002127	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  97-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, daughter, and granddaughter








ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active service from March 1946 to June 1946, 
August 1947 to August 1951, April 1952 to March 1956, and 
from April 1956 to October 1957.  The veteran died in April 
1995.  The appellant is his spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an August 1996 determination of the Denver, Colorado, 
Department of Veterans Affairs (VA) Regional Office (RO).

In March 1998 the Board remanded this case for further 
development.  It has since been returned to the Board for 
further appellate review.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

On review of the veteran's claims file, the Board finds that 
additional development must be performed prior to rendering a 
decision in the current appeal.  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a disability incurred in or 
aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(a) (1997).  In the case at hand, the 
certificate of death shows that the cause of death was 
probable myocardial infarction due to coronary artery 
disease.  The appellant contends that the veteran's heart 
disease was directly due to his inservice exposure to 
ionizing radiation.  

The Board notes that service connection for disability that 
is claimed to be attributable to exposure to ionizing 
radiation during service can be demonstrated by three 
different methods.  Davis v. Brown, 10 Vet. App. 209, 211 
(1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  There 
are certain types of cancer that are presumptively service 
connected specific to radiation-exposed veterans.  
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, 
"radiogenic diseases" may be service connected pursuant to 
38 C.F.R. § 3.311.  Third, service connection may be granted 
under 38 C.F.R. § 3.303(d) when it is established that the 
disease diagnosed after discharge is the result of exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a "radiation-exposed veteran."  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2).  While the evidence establishes that the veteran 
is a radiation-exposed veteran, the cause of death, probable 
myocardial ischemia due to coronary artery disease, is not 
included among the presumptive diseases specific to 
radiation-exposed veterans listed in paragraph (d)(2).  
38 C.F.R. § 3.309(d)(2)(1999).  

As to the second method, an appellant is not required to 
submit a traditional well-grounded claim under 38 C.F.R. 
3.311.  Instead, VA has established special procedures to 
follow for those veterans seeking compensation for diseases 
related to exposure to radiation in service.  See Hilkert v. 
West, 11 Vet. App. 200 (1998); Wandel v. West, 11 Vet. 
App. 200 (1998); see also Johnson v. West, U.S. Vet. App. No. 
97-1562 (May 26, 1999) (non-precedential opinion).

Section 3.311 essentially states that a dose assessment will 
be made in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease resulted from radiation 
exposure.  38 C.F.R. § 3.311(a) (1999);  see also Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997). Section 
3.311(b)(4) provides that, even if the claimed disease is not 
one that is already recognized as radiogenic by 
§ 3.311(b)(2), the claim will still be considered, or 
developed, under § 3.311 if the veteran cites or submits 
competent scientific or medical evidence that the claimed 
disease is radiogenic

Dose data will be requested from the Department of Defense in 
claims based upon participation in atmospheric nuclear 
testing, and claims based upon participation in the American 
occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 
1946.  38 C.F.R. § 3.311(a)(2) (1999).  

Under the present circumstances, the Board finds that the 
criteria for initial review of the claim have been met under 
38 C.F.R. § 3.311(b)(1).  The record contains a dose 
assessment from the Defense Nuclear Agency.  The record also 
contains a January 1986 medical opinion that the veteran's 
chromosomal damage and chronic illness would not have 
occurred but for the veteran's exposure to radiation.  The 
appellant has contended that the cause of death was due to 
radiation exposure.  See 38 C.F.R. § 3.311(b)(1), (4).  

In the case at hand, service records have confirmed that the 
veteran participated in Operation SANDSTONE.  Documentation, 
presumably from the Defense Nuclear Agency (later the Defense 
Special Weapons Agency (DSWA), currently the Defense Threat 
Nuclear Agency (DTNA)), in the form of a computer printout in 
the claims file established a dose estimate for the veteran.  
The estimate was listed as being 0.075 rem; however, the 
actual origin of this document is not entirely clear.  

In March 1998, the Board remanded this case so that it could 
be referred to the Under Secretary for Benefits for further 
consideration.  38 C.F.R. § 3.311(b).  

Prior to referring the case to the USB, the RO contacted the 
DSWA in July 1998 for an update of the dose estimate of the 
veteran's exposure to ionizing radiation while in the 
service.  In the July 1998 report of contact, it was noted 
that the veteran had received a letter in 1984 which 
contained the 0.075 dose estimate.  The record does not 
appear to contain this letter.  The report of contact noted 
that the updated assessment was 0.3 rem (upper limit of 0.7 
rem).  

There was no official letter or report from the DSWA 
explaining the basis for its updated estimate of 0.3 rem.  
There is only the numerical estimate, with no elaboration 
given.  It is merely a transcription made by the RO of a 
phone conversation with someone at the DSWA.  The Board 
further notes that the conclusion made by the USB in August 
1998 appears to have been based in part on the estimate 
provided in the report of contact.  



In light of the above, particularly the unexplained updated 
dose estimate, the Board concludes that a second remand is 
necessary to obtain a dose assessment from the Department of 
Defense that provides a more comprehensive assessment of the 
veteran's estimated dose level.  The Board also concludes 
that the case should again be referred to the USB for further 
consideration following the new dose assessment.  

In light of the above, and to ensure full compliance with due 
process requirements under 38 C.F.R. § 3.311, the appellant's 
claim is remanded to the RO for the following development:  

1.  The RO should request the appellant 
to provide any additional information 
referable to the veteran's participation 
in Operation SANDSTONE.  All information 
which is not duplicative of evidence 
already received should be associated 
with the claims file.  

2.  The RO, as provided in 38 C.F.R. 
§ 3.311(a)(2), should request dose data 
from the Department of Defense.  In this 
regard, the RO should contact the Defense 
Threat Reduction Agency (DTRA) to 
ascertain whether it can provide a dose 
estimate for the veteran while he was 
participating in Operation SANDSTONE.  
The RO should provide DTRA with copies of 
available service records, other relevant 
information in the claims file, and any 
additional information submitted by the 
appellant, if any, regarding the 
veteran's activities in Operation 
SANDSTONE.  




The RO should take any appropriate action 
suggested by the DTRA in the event that 
it cannot provide a dose estimate for the 
veteran.

3.  Thereafter, the appellant's claim 
(including the new dose data received 
from the DTRA) should be referred to the 
Under Secretary for Benefits for further 
development in accordance with 38 C.F.R. 
§ 3.311 (1999).  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed, and if it has not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should again 
adjudicate the appellant's claim for 
service connection for the cause of the 
veteran's death in light of the Under 
Secretary for Benefits' opinion.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




